On February 16, 1936, appellant and one Francis Blake were involved in a collision resulting in the *Page 496 
unfortunate death of one Bernice Thomas. Subsequently a coroner's jury was duly impaneled and returned a verdict finding, in effect, that Bernice Thomas met her death as a result of an accident which occurred February 16, 1936, on the Lewis and Clark highway, due to the criminal negligence of appellant while driving his car at an excessive rate of speed, and the contributory negligence of Francis Blake, the driver of a sled, due to not having his vehicle equipped with the necessary lights while operating the same on the state highway. The verdict of the coroner's jury, accompanied by a report of a traffic officer, covering the details of the accident, was furnished to the Commissioner of Law Enforcement. Upon this information the commissioner suspended appellant's driver's license on March 19, 1936, for a period of one year. Thereafter appellant was duly informed against and charged with the crime of involuntary manslaughter, the charging part of the information being as follows:
". . . . the said defendant, Kenneth Kouni, then and there being, did then and there while engaged and occupied in operating a motor vehicle on the public highway of the state of Idaho . . . . did run and operate said vehicle so negligently and carelessly, and without due caution, by then and there driving at a high rate of speed and in a manner to endanger the lives and limbs of persons upon said highway, and on the left side of said highway (his left). And did drive the said motor vehicle into and upon a sleigh in which one Bernice Thomas, a human being, was riding; and injured the said Bernice Thomas so that she died from said injuries on or about the 17th day of February, 1936."
Appellant, on April 30, 1936, was duly and regularly acquitted of said charge by a jury. Thereafter appellant made application to the commissioner for the reinstatement of his driver's license under the provisions of section 30, subdivision (b), chapter 88, 1935 Session Laws. A hearing before the commissioner was thereafter had, appellant reserving and not waiving the question of the jurisdiction of the commissioner to hear and determine the question of the suspension, revocation or reinstatement of his driver's license, and in support of his contention relied upon the unconstitutionality of section *Page 497 
30, subdivision (a) (2), and subdivision (b), chapter 88,supra. Subsequent to the hearing had before the commissioner pursuant to subdivision (b), section 30, chapter 88, supra, the commissioner, on June 10, 1936, denied appellant's application for reinstatement of his driver's license and continued the suspension thereof until March 19, 1937.
Appellant by occupation is an automobile salesman, and as such made his livelihood. His work required the driving of automobiles for demonstration purposes. Subsequent to the action of the commissioner, denying appellant's application for restoration of his driver's license, appellant was duly charged by information, as follows:
". . . . on or about the 10th day of July, 1936, the defendant Kenneth Kouni, did then and there being, willfully, intentionally, knowingly and unlawfully, drive a motor vehicle upon the highways of the state of Idaho . . . . while his Motor Vehicle Operator's License was so suspended. . . . ."
This cause was tried to the court, a jury having been expressly waived, and on December 2, 1936, appellant was adjudged guilty as charged and judgment was thereupon entered, from which this appeal is prosecuted.
One of the main questions raised in this case is the validity of the commissioner's order of suspension of March 19, 1936, and the constitutionality of the law under which the order of suspension was entered. Section 30, subdivision (a), chapter 88, 1935 Session Laws, provides:
"The department is hereby authorized to suspend the license of an operator or chauffeur without preliminary hearing upon a showing by its records or other sufficient evidence that the licensee:
". . . .
"2. Has been involved as a driver in any accident resulting in the death or personal injury of another or serious property damage;"
Under the foregoing provision the commissioner may arbitrarily or capriciously summarily suspend or revoke a driver's license upon the sole and only ground that the licensee has been involved as a driver in any accident resulting in the death or personal injury of another or serious property damage, *Page 498 
although the license may have been absolutely free from negligence, and in no way responsible for the death or personal injury of another or serious property damage. The provision, heretofore quoted, is an abridgment of section 19, Uniform Motor Vehicle Operator's and Chauffeur's License Act, volume 9, Uniform Laws, section 19, page 330, which provides:
"The Department may immediately suspend the license of any person without hearing and without receiving a record of conviction of such person of crime whenever the Department has reason to believe:
". . . .
"2. That such person has, by reckless or unlawful operationof a motor vehicle, caused or contributed to an accident
resulting in death or injury to any other person or serious property damage."
It will be observed that subdivision 2 of section 30 (a),supra, entirely omits the following words:
"by reckless or unlawful operation of a motor vehicle, caused or contributed to"
Under subdivision 2, of section 30 (a), supra, in the absence of reckless or unlawful operation of a motor vehicle, the licensee's driver's license may be revoked or suspended by the commissioner, and under a state of facts that would show that the licensee was not reckless, that he did not unlawfully operate the motor vehicle, that he in no way contributed by his negligence to the accident, and that he was entirely free from any blame, responsibility or liability for the accident or the result of the accident, resulting in the death or personal injury of another or serious property damage. The commissioner is authorized under the above provision to suspend or revoke the license of the party involved in the accident, innocently and without negligence, and who has not caused or contributed to the accident, as well as to suspend or revoke the license of the party who by reckless or unlawful operation of his motor vehicle, caused or contributed to the accident.
There is no provision in the act for notice or hearing before a court of competent jurisdiction in which the commissioner's *Page 499 
action may be fairly and impartially reviewed. The action of the commissioner may deny to the owner or operator of the motor vehicle the right to the use, in a lawful manner, of his property. Subdivision 1 of the 14th Amendment to the Constitution of the United States provides:
"No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, nor shall any state deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws."
Article 1, section 13 of the Idaho constitution provides:
". . . . No person shall . . . . be deprived of life, liberty, or property without the due process of law."
For the foregoing reasons we hold that subdivision 2 of section 30 (a), chapter 88, 1935 Session Laws, is in conflict with the constitution of the United States and the constitution of Idaho.
The judgment in this case is reversed.
Holden, C.J., and Ailshie, J., concur.